The motion is to strike the bill filed by an employer's insurance carrier which paid compensation to an injured employe to restrain the tort feasor from paying damages, about to be paid, to the employe without reimbursing the employer's carrier the compensation.
The allegation is that the employer's carrier paid the compensation in accordance with its agreement to indemnify the employer and is followed by the averment of a legal conclusion that payment by the carrier is tantamount to payment by the assured.
The case presented by the bill is in principle like Degler v.Domejka, 112 N.J. Eq. 588, just decided upon the authority ofErie Railroad Co. v. Michelson, 111 N.J. Eq. 541; New York,Susquehanna and Western Railroad Co. v. *Page 580 Huebschmann, Ibid. 547; Cook v. Phillips, 109 N.J. Law 371.
The motion is granted and the bill will be dismissed.